

116 HR 4040 IH: Protecting Access to Spinal Surgeries Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4040IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Lewis (for himself, Mr. Crow, Mr. Perlmutter, Mrs. McBath, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to extend the temporary exception to the
			 application of the site neutral IPPS payment rate to discharges from
			 certain spinal cord specialty hospitals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Access to Spinal Surgeries Act. 2.Extension of temporary exception to application of site neutral IPPS payment rate to discharges from certain spinal cord specialty hospitalsSection 1886(m)(6)(F) of the Social Security Act (42 U.S.C. 1395ww(m)(6)(F)) is amended by striking fiscal years 2018 and 2019 and inserting any of fiscal years 2018 through 2024.
		